 
Exhibit 10-q

 


TRUSTMARK CORPORATION
FORM OF
TIME-BASED RESTRICTED STOCK AGREEMENT
(Associate)

--------------------------------------------------------------------------------

Granted <<grant date>>

--------------------------------------------------------------------------------



This Time-Based Restricted Stock Agreement (“Agreement”) is entered into as of
<<grant date>> (the “Award Date”) pursuant to the Trustmark Corporation Amended
and Restated Stock and Incentive Compensation Plan (the “Plan”), and evidences
the grant of Restricted Stock (the “Award”) by Trustmark Corporation (the
“Company”) and the terms, conditions and restrictions pertaining thereto, to the
Participant.


WHEREAS, the Company maintains the Plan under which the Committee or Board or
Chief Executive Officer under limited delegated authority may, among other
things, award shares of the Company’s common stock (“Stock”) to such key
associates of the Company and its Subsidiaries as the Committee or Board or
Chief Executive Officer may determine, subject to terms, conditions and
restrictions as it may deem appropriate; and


WHEREAS, pursuant to the Plan, the Company, upon recommendation by the Committee
and approval by the Company’s Board of Directors or by the Chief Executive
Officer pursuant to delegated authority, has granted to the Participant a
restricted stock award conditioned upon the execution by the Company and
acceptance by the Participant of a Time-Based Restricted Stock Agreement setting
forth all the terms and conditions applicable to such award;


NOW THEREFORE, in consideration of the benefits which the Company expects to be
derived from the services rendered to it and its Subsidiaries by the Participant
and of the covenants contained herein, the parties hereby agree as follows:


1.Award of Shares.  Under the terms of the Plan, the Company has awarded to the
Participant the Award of Restricted Stock, effective on the Award Date, covering
the number of shares of the Company’s Stock specified with respect to the Award
on the Participant’s summary page for restricted stock awards on the internet
hosting website designated by the Company for the Plan and in the Company’s
records (the “Award Shares”) subject to the terms, conditions, and restrictions
set forth in this Agreement.   


2.Period of Restriction and Vesting in the Award Shares.



 
(a) 
Subject to earlier vesting or forfeiture as provided below, the period of
restriction (the “Period of Restriction”) applicable to the Award Shares is the
period from the Award Date through <<end of restriction period>> with vesting in
the Award Shares being 100% if the Participant’s employment with the Company or
its Subsidiaries continues for the entire Period of Restriction.  




 
(b) 
Except as contemplated in Paragraph 2(c), the Award Shares may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated during
the Period of Restriction; provided, however, that this Paragraph 2(b) shall not
prevent transfers pursuant to a beneficiary designation made under the Plan or
transfers by will or by the laws of descent and distribution.  Except as
otherwise provided pursuant to Paragraph 2(c), the Award Shares as determined
pursuant to Paragraph 2(a) shall become freely transferable by the Participant
as of the last day of the Period of Restriction.




 
(c) 
Subject to earlier forfeiture as provided below, in the event a Vesting
Acceleration Event occurs while the Participant is an employee of the Company or
one of its Subsidiaries and after the first calendar quarter in, but prior to
the last day of, the Period of Restriction, then vesting in the Award Shares
shall be provided for a time-weighted portion of the Award Shares (determined by
multiplying the number of Award Shares by a fraction (not to exceed one), the
numerator of which is the number of complete calendar months from the beginning
of the Period of Restriction (counting the month containing the Award Date as a
complete calendar month) to and including the Vesting Acceleration Event, and
the denominator of which is <<number>>).  In such event, the Period of
Restriction shall end, the restrictions applicable to the Award Shares shall
automatically terminate, and the Award Shares shall be free of restrictions and
freely transferable, all to the extent of the vested Award Shares as so
determined, on the date of such Vesting Acceleration Event.  In such event, the
balance of the Award Shares which are not vested shall be immediately
forfeited.  



 
 

--------------------------------------------------------------------------------

 

 
(d) 
The following terms have the following meanings for purposes hereof:




 
(i)  
“Cause” means:



 
(A)
if the Participant does not have an Employment Agreement or such Employment
Agreement does not define Cause, (I) the willful and continued failure of the
Participant to substantially perform the Participant’s duties with the Company
or one of its subsidiaries (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to the Participant by the Company, or (II)
the willful engaging by the Participant in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company or subsidiary, or

 
     

 
(B) 
if the Participant has an Employment Agreement that defines Cause, Cause as
defined in the Employment Agreement.




 
(ii) 
“Vesting Acceleration Event” means the Participant’s death, the Participant’s
retirement, with the consent of the Committee or its delegate, at or after age
sixty-five (65) where there is no Cause for the Company to terminate the
Participant’s employment, the termination of the Participant’s employment with
the Company and its Subsidiaries by the Company other than for Cause, the
occurrence of a Change in Control which with respect to the Participant is a
change in the ownership or effective control of the Company or in the ownership
of a substantial portion of its assets (as defined in Section 409A of the
Internal Revenue Code), or




 
(A) 
if the Participant does not have an Employment Agreement, the Participant’s
termination of employment due to becoming disabled (as defined for purposes of
Section 22(e)(3) of the Internal Revenue Code), or




 
(B) 
if the Participant has an Employment Agreement, the Participant’s termination of
employment due to becoming disabled (as defined in the Employment Agreement or,
if not so defined, as defined for purposes of Section 22(e)(3) of the Internal
Revenue Code), or the Participant’s termination of employment with the Company
and its Subsidiaries at his or her own initiative for Good Reason (as defined in
the Employment Agreement, but only if defined therein).



 
For purposes of this Paragraph 2(d), an “Employment Agreement” means a written
individual employment agreement or change in control agreement as in effect on
the Award Date between the Participant and the Company or one of its
Subsidiaries.  If a Participant does not have such a written individual
employment agreement or change in control agreement, the Participant is
considered not to have an Employment Agreement for purposes hereof.  



 
-2-

--------------------------------------------------------------------------------

 
3.Stock Certificates.  



 
(a) 
The Company shall issue the Award Shares either: (i) in certificate form as
provided in Paragraph 3(b) below; or (ii) in book entry form, registered in the
name of the Participant with notations regarding the applicable restrictions on
transfer imposed under this Agreement.




 
(b) 
Any certificates representing the Award Shares shall be held by the Company
until such time as the restrictions hereunder lapse and such Award Shares become
transferable, or are forfeited hereunder.  Any Award Shares issued in book entry
form shall be subject to the following legend and any certificates representing
the Award Shares shall bear the following legend, until such time as the
restrictions hereunder lapse and such shares become transferable:



 

  The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the Trustmark Corporation
Amended and Restated Stock and Incentive Compensation Plan, in the rules and
administrative procedures adopted pursuant to such Plan, and in a Time-Based
Restricted Stock Agreement dated <<grant date>>.  A copy of the Plan, any such
rules and procedures, and such Time-Based Restricted Stock Agreement may be
obtained from the Secretary of Trustmark Corporation. 


 

 
(c) 
Promptly after the lapse of the restrictions with respect to any of the Award
Shares, the Company shall, as applicable, either remove the notations on any of
the Award Shares issued in book entry form as to which the restrictions have
lapsed or deliver to the Participant a certificate or certificates evidencing
the number of Award Shares as to which the restrictions have lapsed.




 
(d) 
The Committee may require, concurrently with the Participant’s electronic
acceptance of this Agreement, the Participant to submit to the Company an
executed stock power, in blank, with respect to the Award Shares.  The
Participant, by acceptance of the Award, shall be deemed to appoint, and does so
appoint, the Company and each of its authorized representatives as the
Participant’s attorney(s) in fact to effect any transfer of forfeited shares (or
shares otherwise reacquired or withheld by the Company hereunder) to the Company
as may be required pursuant to the Plan or this Agreement and to execute such
documents as the Company or such representatives deem necessary or advisable in
connection with any such transfer.  



4.Voting Rights.  During the Period of Restriction, the Participant may exercise
full voting rights with respect to the Award Shares.


5.Dividends and Other Distributions.  During the Period of Restriction, all
dividends and other distributions paid with respect to the Award Shares (whether
in cash, property or shares of the Company’s Stock) shall be registered in the
name of the Participant and held by the Company until payable or forfeited
pursuant hereto.  Such dividends and other distributions shall be subject to the
same restrictions on transferability and vesting as the Award Shares with
respect to which they were paid and shall, to the extent vested, be paid when
and to the extent the underlying Award Shares are vested and freed of
restrictions (subject to any delay in payment required by Section 409A of the
Internal Revenue Code).


6.Termination of Employment.  If the Participant’s employment with the Company
and its Subsidiaries ceases prior to the end of the Period of Restriction and
Paragraph 2(c) does not apply or has not applied, then any Award Shares subject
to restrictions at the date of such cessation of employment shall be
automatically forfeited to the Company.  In addition, and notwithstanding any
provision in this Agreement to the contrary, if the Participant’s employment is
terminated for Cause, then any Award Shares subject to restrictions at the date
of such termination of employment shall be automatically forfeited to the
Company.  For purposes of this Agreement, transfer of employment among the
Company and its Subsidiaries shall not be considered a termination or cessation
of employment.


 
-3-

--------------------------------------------------------------------------------

 
7.Withholding Taxes.  The Company, or any of its Subsidiaries, shall have the
right to retain and withhold the amount of taxes required by any government to
be withheld or otherwise deducted and paid with respect to the Award
Shares.  Unless the Participant or any successor in interest elects to satisfy
the withholding requirement for any such taxes required to be withheld by the
Company, or any of its Subsidiaries, by check or direct debit, the Company shall
withhold from any vesting Award Shares a number of Award Shares having a Fair
Market Value not less than the amount required to be withheld to satisfy the
withholding requirement and shall cancel any Award Shares so withheld. The value
of any Award Shares so withheld shall be based on the Fair Market Value of the
shares on the date that the amount of tax to be withheld is determined.  


8.Administration of Plan.  The Plan is administered by the Committee appointed
by the Company’s Board of Directors.  The Committee has the authority to
construe and interpret the Plan, to make rules of general application relating
to the Plan, to amend outstanding awards pursuant to the Plan, and to require of
any person receiving an award, at the time of such receipt or lapse of
restrictions, the execution of any paper or the making of any representation or
the giving of any commitment that the Committee shall, in its discretion, deem
necessary or advisable by reason of the securities laws of the United States or
any State, or the execution of any paper or the payment of any sum of money in
respect of taxes or the undertaking to pay or have paid any such sum that the
Committee shall in its discretion, deem necessary by reason of the Internal
Revenue Code or any rule or regulation thereunder, or by reason of the tax laws
of any State.


9.Plan and Prospectus.  This Award is granted pursuant to the Plan and is
subject to the terms thereof (including all applicable vesting, forfeiture,
settlement and other provisions).  A copy of the Plan, as well as a prospectus
for the Plan, has been provided to the Participant, and the Participant
acknowledges receipt thereof.  


10.Notices.  Any notice to the Company required under or relating to this
Agreement shall be in writing and addressed to:
 

  Trustmark Corporation   Mailing Address   248 E. Capitol Street  P.O. Box 291 
  Jackson, MS  39201  Jackson, MS  39205          Attention:  Secretary   

 
Any notice to the Participant required under or relating to this Agreement shall
be in writing and addressed to the Participant at his or her address as it
appears on the records of the Company. Alternatively, any notice to the Company
or the Participant required under or relating to this Agreement may be delivered
via the internet hosting website designated by the Company for the Plan.   


11.Construction and Capitalized Terms.  This Agreement shall be administered,
interpreted and construed in accordance with the applicable provisions of the
Plan.  Capitalized terms in this Agreement have the meaning assigned to them in
the Plan, unless this Agreement provides, or the context requires, otherwise.


12.Compliance with Section 409A of the Internal Revenue Code.



 
(a) 
It is intended that any right or benefit which is provided pursuant to or in
connection with this Award which is considered to be nonqualified deferred
compensation subject to Section 409A (“Section 409A”) of the Internal Revenue
Code (a “409A benefit”) shall be provided and paid in a manner, and at such time
(i.e., at the applicable payment event described herein if a Section 409A
payment event or otherwise at the first Section 409A payment event thereafter
consisting of a fixed time (here, <<date2>>), a Section 409A disability, a
Section 409A separation from service (as described below), or a Section 409A
change with respect to the Participant in the ownership or effective control of
the Company or in the ownership of a substantial portion of its assets of the
Company and including, in the discretion of the Committee or its delegate, any
applicable Section 409A de minimis limited cashout payment permitted under
Treasury Reg. Section 1.409A-3(j)(4)(v))and in such form, as complies with the
applicable requirements of Section 409A to avoid the unfavorable tax
consequences provided therein for non-compliance.  Consequently, this Agreement
is intended to be administered, interpreted and construed in accordance with the
applicable requirements of Section 409A.  Notwithstanding the foregoing, the
Participant and his or her successor in interest shall be solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed on
the Participant or his or her successor in interest in connection with this
Agreement (including any taxes and penalties under Section 409A); and neither
the Company nor any of its affiliates shall have any obligation to indemnify or
otherwise hold the Participant or his or her successor in interest harmless from
any or all of such taxes or penalties.  



 
-4-

--------------------------------------------------------------------------------

 

 
(b) 
Except as permitted under Section 409A, any 409A benefit payable to the
Participant or for his or her benefit with respect to the Award may not be
reduced by, or offset against, any amount owing by the Participant to the
Company or any of its affiliates.




 
(c) 
To the extent that entitlement to payment of any 409A benefit occurs due to
termination or cessation of employment, termination or cessation of employment
shall be read to mean “separation from service” (within the meaning of Section
409A and as applicable to the Company and its affiliates).  Where entitlement to
payment occurs by reason of such termination or cessation of employment and the
Participant is a “specified employee” (within the meaning of Section 409A, as
applicable to the Company and its affiliates and using the identification
methodology selected by the Company from time to time in accordance with Section
409A) on the date of his or her “separation from service”, then payment of such
409A benefit shall be delayed (without interest) until the first business day
after the end of the six month delay period required under Section 409A or, if
earlier, after the Participant’s death.  In determining separation from service,
separation from service is determined based on the “Separation from Service”
definition in the Trustmark Corporation Deferred Compensation Plan (as in effect
on <<date3>>), which provides, in part, that in determining separation from
service as an employee, separation from service occurs when it is reasonably
anticipated that no further services would be performed after that date or that
the level of services the Participant would perform after that date (whether as
an employee or independent contractor) would permanently decrease to less than
50% of the average level of bona fide services performed over the immediately
preceding <<months>> month period.



To evidence its grant of the Award and the terms, conditions and restrictions
thereof, the Company has signed this Agreement as of the Award Date. This
Agreement shall not become legally binding unless the Participant has accepted
this Agreement by the Agreement due date noted with respect to the Award on the
internet hosting website designated by the Company for the Plan (or such later
date as the Chairman of the Committee may accept) pursuant to such means as the
Committee may permit.  If the Participant fails to timely accept this Agreement,
the Award shall be cancelled and forfeited ab initio.     

 
 
-5-

--------------------------------------------------------------------------------

 

  COMPANY:       TRUSTMARK CORPORATION       By:_________________________   
Its:_________________________     

 
 
 
 
-6-

--------------------------------------------------------------------------------

 